Citation Nr: 1638653	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-28 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for esophageal cancer.

2.  Entitlement to service connection for liver cancer.

3.  Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to July 1990.  He died in May 2013.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that the Veteran's esophageal and liver cancers were due to his exposure to contaminated water at Camp Lejeune. 

The Veteran filed claims for service connection for esophageal cancer and liver cancer, which were pending at the time of his death.  The appellant has requested to be substituted as the claimant for those claims.  See May 2013 Request for Substitution of Claimant Upon Death of Claimant.  To date, the AOJ has not determined whether the appellant is a proper substitute.  See August 2014 Statement of the Case (treating the claims for service connection as accrued benefits claims).

The Board notes that the distinction between a substituted claim and one for accrued benefits is an important one.  Claims for accrued benefits are limited to consideration of the existing ratings, decisions, and evidence in the claims file at the time of the Veteran's death; additional evidentiary development is generally not appropriate.  See 38 C.F.R. § 3.1000 (a).  In contrast, in a claim for substitution, the appeal continues and additional evidence may be added to the record after the Veteran's death.  In this instance, the AOJ has not determined whether the appellant is a proper substitute and has not adjudicated the claim on a substitution basis.  As such, to afford the appellant due process, remand is necessary to accomplish such.

The Board also notes that there are outstanding treatment records, which the Veteran identified, that have not been obtained.  Indeed, in September 2012, the Veteran requested that VA obtain treatment records from the Naval Hospital at Camp Lejeune dated August 2012 through September 2012.  While it appears that VA requested those records, there is no evidence that the records were obtained or that any notification regarding the unavailability of those records was produced.  See 38 C.F.R. § 3.159(c) (VA has a duty to many as necessary to secure relevant Federal records and notify the claimant of the unavailability of such records).

Finally, VA has proposed a rule that would impact claims for service connection for liver cancer for veterans who have served at Camp Lejeune between August 1, 1953, and December 31, 1987.  See 81 Fed. Reg. 62,419-62,426 (Sept. 9, 2016). The Board stresses that this is a proposed, not final, rule.  In any event, should the appellant be substituted in this case, the Board finds that a medical opinion detailing any association between the Veteran's liver cancer and his exposure to contaminated groundwater at Camp Lejeune is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Determine if the appellant is eligible to be substituted in relation to the outstanding claims at the time of the Veteran's death. 

2.  After obtaining any necessary authorizations, request any outstanding records, to specifically include treatment records from the Naval Hospital at Camp Lejeune dated August 2012 through September 2012.

All requests for the above-described records and all responses, including negative responses, must be documented in the claims file.  All records received should be associated with the claims file.  If any records cannot be obtained after appropriate efforts have been expended, the appellant should be notified and allowed an opportunity to provide such records.

3.  If and only if substitution occurs in this case, refer the claims file to the VA physician who gave the November 2013 opinion.  The entire claims folder must be made available to the examiner for review, and the examiner is requested to indicate that a review of the claims folder was completed.

The VA clinician should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's liver cancer was related to his exposure to contaminated groundwater at Camp Lejeune.

A complete rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

4.  Thereafter, the claims should be readjudicated.  If any benefit sought on appeal remains denied, the appellant should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

